MINER, C. J.
(dissenting). — I do not concur in the opinion of my learned associate, Mr. Justice BaseiN. While it is true that ordinarily a guardian who makes a contract as such binds himself and not his ward, yet there are exceptions to the rule that are quite as well settled as the rule itself. The guardian is held responsible where he has bought or contracted for the benefit of his ward, and the law implies an ‘ agreement on his part to pay, or where there was a written contract entered into with apt words to bind him personally. But the promise under consideration was made in the name of *263tlie principal, and as bis contract, and not as tbe individual contract of Hurd. Tbe makers and tbe payee understood, executed, and accepted tbe note as tbe note of tbe principal, and did not understand that Hurd was to be individually and personally bound as guardian. There are no apt words in tbe instrument that can be construed into a personal contract binding tbe guardian. Tbe rule of law is well settled that an agent or trustee can not be beld upon a contract be assumes to execute for another, unless there are apt words of personal ob-ligatipn on the part of such agent or trustee written in tbe contract. In tbe present case tbe note did not contain a personal promise of tbe guardian to pay. It was not executed by Hurd, as guardian, but by John Blazzard himself, by Hurd as general guardian. It was tbe note of John Blazzard, by bis guardian, and not tbe note of tbe guardian. Tbe note fails to bind tbe ward because of want of authority on tbe part of tbe guardian to execute it, and it also fails to bind the guardian because it does not contain apt words making it a personal obligation, and because tbe payee, with knowledge of tbe facts, relied upon tbe power of tbe guardian to make a binding contract for bis ward, and, therefore, tbe mistake is one of law.
While there is a conflict in tbe authorities on this subject, yet tbe general rule is as above stated.
As to tbe first proposition, Mecbem on Agency, at section 550, says: “Where the promise is made in tbe name of tbe principal and as bis contract, tbe better opinion is that the-agent can not be beld liable upon it, but only for tbe deceit or breach pf warranty, even in tbe case of a written contract, where the assumed relation of agency appears upon tbe face of it. * * * The rule sometimes asserted that whenever the agent fails to create a right of action against bis principal upon the contract, be makes himself liable thereon, can not, therefore be sustained as a general rule. Tbe agent is only liable *264on the contract in those cases in which he has used apt words to bind himself, or has expressly pledged his personal responsibility, or in which the credit was given to him personally.” Hall v. Crandall, 29 Cal. 567; Lander v. Castro, 43 Cal. 497; Johnson v. Smith, 21 Conn. 627; Mechem on Agency, sec. 550.
In a note to the latter citation many cases are reported sustaining-the principle announced.
As to the latter proposition above see 1 Am. and Eng. Ency. of Law (2 Ed.) 1127; Mitchell v. Jones, 84 Mo. 528; Cement Co. v. Jones, 8 Mo. App. 373; Humphrey v. Jones, 71 Mo. 62; Taylor v. Shelton, 50 Conn. 122; Ogden v. Raymond, 22 Conn. 379; Mechem on Agency, see. 546.
I am also of the opinion that evidence was admissible to show the knowledge of the parties that the note was intended as the obligation of the principal, and not of the agent, and that it was given and accepted as such. There is some conflict of authority on this subject, but the weight thereof sustains the doctrine stated. The subject is fully discussed in Mechem on Agency, sec. 441, where the authorities are collected, and the author therein states that the weight of authority sustains the doctrine announced. See, also, 1 Randolph on Commercial Paper, sec. 147. The case of Metcalf v. Williams, 104 U. S. 93, and Mechanic’s Bank v. Columbia Bank, 5 Wheat. 326, also sustain the same doctrine. See, also, Keene v. Davis, 21 N. J. L. 683, and second volume of Notes on U. S. Reports, page 34, and Mechem on Agency, 288.
In my opinion the judgment of the district court should be affirmed.